Citation Nr: 1453092	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen claims of service connection for right and left leg deep venous thrombosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996.  He also had periods of service in the Reserves prior to and following his active duty service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

[Regarding the claims of service connection for lower extremity deep vein thrombosis, the Board notes that only the claim pertaining to the left leg was identified as one to reopen.  Inasmuch as the prior final (August 1996) rating decision denied for disability of either leg, both claims must be addressed as claims to reopen.  The issue is characterized accordingly.]

The issues of service connection for left ear hearing loss and seeking to reopen claims of service connection for left and right leg deep venous thrombus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of the instant claim have had) a right ear hearing loss disability.

2.  Tinnitus was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service or to any event therein.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A.
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.   By correspondence dated in May 2007, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for right ear hearing loss and tinnitus, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) from his period of active duty service were determined to be unavailable.  See December 2008 formal finding.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, the RO arranged for a VA examination in May 2008.  The Board finds that the report of this examination is adequate for rating purposes, with respect to right ear hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough; the examiner expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service personnel records show that his military occupational specialty was a personnel administration specialist.

On May 1989 Army Reserve enlistment examination, the Veteran's ears were found to be normal on clinical evaluation.  Certified audiometry showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
0
LEFT
0
0
0
65
40

This examination report also contains an insert noting undated audiometry listing the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
25
35

On September 1998 Reserves examination, the Veteran's ears were found to be normal on clinical evaluation.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
--
5
LEFT
20
5
15
--
65

On February 1999 service examination, high frequency hearing loss was noted.

On February 2005 Army Reserves retention examination, the Veteran's ears were found to be normal on clinical evaluation.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
15
LEFT
5
5
20
85
90

On September 2005 National Guard examination, the Veteran's ears were normal on clinical evaluation.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
0
20
LEFT
0
-10
20
65
40

An August 2006 National Guard audiogram shows puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
20
LEFT
5
0
30
80
80

High frequency, asymmetric hearing loss was noted.

A January 2007 VA treatment record notes that the Veteran reported right ear hearing loss and periodic tinnitus, with onset a "few years" prior.  Audiometry revealed that puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
25
LEFT
10
5
15
90
100

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The assessment was right ear hearing within normal limits.

On May 2008 private audiometry puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
20
LEFT
15
15
35
85
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

On May 2008 VA audiological examination, the Veteran reported left ear hearing loss and bilateral periodic tinnitus with onset a "few years ago."  He stated that his tinnitus distracts him at times.  He reported exposure to noise in service through basic training, personnel administration and Reserves training (annual qualification on the rifle range).  His occupation was noted to be a court reporter and he reported he had no recreational noise exposure.  On audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
25
LEFT
5
5
30
85
95

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Mild right ear sensorineural hearing loss in the 6000-8000 Hertz range was diagnosed.  

Regarding tinnitus, the examiner stated that because it did not begin until "only a few years ago," it was less likely than not to have been caused by or a result of military service.

In July 2008, the Veteran submitted a statement indicating he wears a hearing aid.

Right Ear Hearing Loss

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA compensation purposes  is defined in 38 C.F.R. § 3.385.  No audiometry during the pendency of the instant claim has found the Veteran to have a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Therefore, the record as it stands simply does not show that the Veteran has a current right ear hearing loss disability (he himself reported only a left ear hearing loss on VA examination in May 2008).  Consequently, he has not presented a valid claim of service connection for right ear hearing loss, and the appeal in this matter must be denied.  

Tinnitus

The Veteran alleges he has tinnitus as a result of his exposure to noise trauma during service.  It is not in dispute that he now has tinnitus (it is a disability diagnosed by lay observation (by the person experiencing it, and generally is not capable of objective confirmation).  However, as tinnitus was not noted in service, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.  The Board acknowledges that the Veteran's STRs from his active duty service are unavailable; however, the Veteran has specifically indicated that his tinnitus began after service.  See January 2007 VA treatment record and May 2008 VA examination report.  While more recently he appears to be alleging that the tinnitus began during service and has persisted since, those allegations are inconsistent with his earlier reports (which by virtue of being more contemporaneous are more probative), are self-serving, and are not credible.  The Board finds particularly noteworthy that in May 2008, even after he began alleging (in March 2007) that his tinnitus first appeared during active duty service, he still reported in the clinical context of the May 2008 VA examination, that his tinnitus began a few years prior.  

The remaining question is whether, in the absence of onset in service and continuity since, the Veteran's tinnitus may somehow otherwise be related to his service.  The only medical opinion in the record directly addressing this question is that by the May 2008 VA examiner, who found that the Veteran's tinnitus was unrelated to his service.  The examiner cited to the factual record, including that on examination, the Veteran reported bilateral, periodic (monthly) tinnitus with onset a few years prior.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's own  statements that relate his tinnitus to his service.  However, whether or not a current tinnitus is related to remote service/events therein, is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation (other than by continuity of complaints, which the Board has found is not shown).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence supporting his allegation that his current tinnitus is etiologically related to his service.  His unsupported opinion in this matter is not competent evidence.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.

ORDER

The appeal seeking service connection for right ear hearing loss is denied.

The appeal seeking service connection for tinnitus is denied.


REMAND

The Veteran alleges that his left ear hearing loss is related to his service; specifically, he alleges that his left ear hearing loss disability was aggravated by his active duty service.  A left ear hearing loss disability was noted on a May 1989 Army Reserve enlistment examination (prior to the Veteran's active duty service from October 1994 to February 1996).  [The record does not include reports of audiometry at entrance on or separation from the Veteran's period of active duty service.]  The earliest available post active duty record reporting audiometry is a report of a September 1998 Reserves examination, which shows that the puretone threshold in the left ear at 4000 Hertz was 65 decibels.  [Left ear puretone thresholds at 3000 Hertz was not tested.]  As the left ear puretone threshold at 4000 hertz in 1989 (on the pre active duty most proximate to active duty available audiometry) was 40 decibels, the record suggests there was a significant puretone threshold shift during a period of time that included the Veteran's active duty service, i.e., suggests a worsening of left ear hearing acuity during service.  However, the significance of an apparent puretone threshold shift from one test to the next is a medical question that requires consideration of the overall record.  The medical evidence now in the record does not adequately address that question, and is inadequate.  Therefore, development for a supplemental medical opinion is needed.

In April 2011, the Veteran submitted a statement indicating that he was undergoing additional surgical procedures for his deep venous thrombus, suggesting that the records of those procedures may be pertinent to his appeals to reopen claims of service connection for deep venous thrombosis of both lower extremities.  Accordingly, VA's duty to assist mandates development for such records.
The case is REMANDED for the following:

1.  Secure for the record the complete updated clinical records of all VA and/or private treatment the Veteran has received for phlebitis/blood clotting of his lower extremities (and specifically records of the procedures he identified in his April 2011 statement).  He must cooperate in this matter by providing releases for VA to secure records of any private treatment.

2.  Arrange for the entire record to be made available for review by an audiologist for an addendum medical advisory opinion regarding the etiology of the Veteran's left ear hearing loss disability.  Specifically, the provider should opine whether or not the record reflects that the Veteran's pre-existing left ear hearing loss disability increased in severity during (was aggravated by) his active duty service.  The consulting audiologist should explain the reasoning for the opinion, commenting in particular on the significance of the increase in puretone thresholds (at 4000 Hertz) from May 1989 (prior to active duty service) to September 1998 (the earliest available postservice audiometry), and whether such increase reflects a worsening of hearing loss during service.

3.  Review the record and arrange for any further development suggested by that ordered above.

4.  Then review the record and readjudicate the claims of service connection for left ear hearing loss and to reopen claims of service connection for thrombosis of both lower extremities.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


